TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00250-CV


                                  Lynn Trumbul, Appellant

                                              v.

                                John Trumbul, Jr., Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-20-003293, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Lynn Trumbul has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on Appellant’s Motion

Filed: August 12, 2022